DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3, 4 and 6-20 allowed.
The closest relevant arts are Conrad (2019/0145655 A1), Dimicelli (8,834,611 B1) and Braunecker et al (8,241,381 B2).
Conrad discloses a packaged terminal air conditioner unit (see Fig. 6) defining a vertical direction, a lateral direction, and a transverse direction, the packaged terminal air conditioner unit, comprising a bulkhead defining an indoor portion (20) and an outdoor portion (10); a vent aperture (14) defined in the bulkhead; an auxiliary fan (20) positioned proximate the vent aperture (14) and being configured for urging a flow of make-up air from the outdoor portion through the vent aperture to the indoor portion; and a filter cage (55 in Fig. 3) positioned adjacent the auxiliary fan (20) and being configured for receiving an air filter (59).  Conrad discloses a receiving slot (120, paragraph 0099) positioned upstream of the auxiliary fan for receiving the filter cage (55).  Conrad discloses the filter cage (51) further comprises cross supports extending within a plane orthogonal to the transverse direction proximate an aft end of the first frame portion and the second frame portion (see structure of frame 55 in Fig. 3 with cross supports).  Conrad discloses the filter cavity (120 in Fig. 3) configured to receive the air filter (59) after the filter cage (55) is installed.  Conrad discloses the filter cage made of injection molded plastic as a single, integral piece (paragraph 0101).  Conrad 
Dimicelli and Braunecker et al disclose the first frame portion and the second frame portion are spaced apart along the lateral direction by a gap (see gap between 100a & 100b in Figs. 5 A-C of Dimicelli and gap between 20 & 20’ in Fig. 3F of Braunecker et al).  Both Dimicelli and Braunecker et al disclose the first frame portion defines a first blocking face proximate the flexible bridge and the second frame portion defines a second blocking face proximate the flexible bridge, the first blocking face configured for engaging the second blocking face to limit the flexing of the filter cage (see 46a & 46b in Figs. 2, 5 A-C of Dimicelli and 66 & 66 in Fig. 3F of Braunecker et al).  Braunecker et al further show in Figure 3F that a flex angle (theta in Fig. 3F) is defined between the first blocking face and the second blocking face when the filter cage is in a relaxed position, and the flex angle is between about 10 degrees and 30 degrees (see theta angle in Fig. 3F).
Claims 1, 3, 4 and 6-20 of this instant patent application differ from the disclosure of any one of Conrad (2019/0145655 A1), Dimicelli (8,834,611 B1) and Braunecker et al (8,241,381 B2) in that a filter cage positioned adjacent the auxiliary fan and being configured for receiving an air filter comprising a first frame portion, a second frame portion spaced apart from the first frame portion to define a frame cavity therebetween, wherein the first frame portion and the second frame portion are spaced apart along the lateral direction by a gap, and a flexible bridge extending between and flexibly and permanently connecting the first frame portion and the second frame portion, wherein the first frame portion defines a first blocking face proximate the flexible bridge and the second frame portion defines a second blocking face proximate the flexible bridge, the first blocking face configured for engaging the second blocking face to limit the flexing of the filter cage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        September 08, 2021